DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment, see Remarks and Claims, filed 10/20/2021, with respect to Objections to specification have been fully considered and are persuasive.  The Objections to specification has been withdrawn. 
Similarly, the Objections to claims of claims 4, 9, 10, and 20, and the 35 USC 103 Rejection of claims 1, 3-18, and 20 has been withdrawn. 
Dependent claims 2 and 19 are cancelled. Therefore, all previous objections and rejections of these claims are now moot and withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim includes the limitations directed towards a movable plate having two sets of holes wherein the movable plate moves to position the first or second set of holes with respect to the holes of a collimator…when the plurality of radioactive sources are closed, the movable plate is configured to move the laser emitters poisoned in the second set of holes to a position relative to the collimating holes such that the light beams emitted by the laser emitter are irradiated onto the acquisition analyzer. These limitations, when taken with the rest of the limitations of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792